Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2016

                                      No. 04-15-00644-CV

               Bret RADCLIFFE, Robert Radcliffe, and Mamba Minerals, LLC,
                                      Appellants

                                                v.

                                 TIDAL PETROLEUM, INC.,
                                         Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-07-00176-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Patricia O. Alvarez, Justice

        On August 24, 2016, this court issued its opinion and judgment. Appellee timely filed a
motion for rehearing. See TEX. R. APP. P. 49.1. After reviewing the motion, this court requested
that Appellants file a response to Appellee’s motion, and ordered Appellants to file the response,
if any, by November 7, 2016.
         Before the response was due, Appellants filed an unopposed motion for extension of time
to file a response until November 17, 2016.
       Appellants’ motion is GRANTED. We ORDER Appellants to file any response to
Appellee’s motion for rehearing by November 17, 2016.
       The requested response will especially aid the court’s decisional process if the response
focuses on whether, under the Basham-Tidal lease, Tidal was a cotenant with Appellants, and if
so, what effect Tidal’s cotenancy would have on Appellants’ claims of bad faith trespass and
Appellants’ other tort claims.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court